     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 1 of 23



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sabrina Smith et al.,                               No. CV-18-00323-TUC-RCC

10                  Plaintiffs,                          ORDER
11
     v.
12
     John T. Shartle et al.,
13
14                  Defendants.
15
            Pending before the Court is Defendants’ Motion to Dismiss Plaintiffs’ fourth
16
     amended Bivens complaint against Defendants John Domitrovich, Damian Tinnerello,
17
     Kenneth Schied, Erik Kurtz, Antonio Inclan, Ernesto Yanez, Garrett Merrell, Orlando
18
     Franco, Mark Dunham, Brandon Goodman, Sandra Montano, Ivan Ceniceros, Eleazor
19
     Islas, Joshua Beans, Justin Nazarovich, and FNU Davis (“Bivens Defendants”). (Doc. 109.)
20
     Alternatively, Defendants ask this Court to grant summary judgment on the basis that the
21
     Bivens claims are untimely. (Id. at 10.)
22
            This matter has been thoroughly briefed and the Court finds oral argument will not
23
     aid in the resolution of the issues raised. See LR Civ. 7.2(f); Fed. R. Civ. P. 78(a); Partridge
24
     v. Reich, 141 F.3d 920, 926 (9th Cir. 1998) (“[A] district court can decide the issue without
25
     oral argument if the parties can submit their papers to the court.”). As set forth below, the
26
     motion to dismiss is granted in part and denied in part.
27
          a. Relevant Background
28
            On July 5, 2016, Clinton Dewayne Smith was discovered in his cell at USP Tucson.
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 2 of 23



 1   Smith had apparently been strangled to death by his cellmate Romeo Giovanni. The facts
 2   as alleged indicate that Giovanni had for some time warned prison officials that he would
 3   harm, perhaps even kill, any sex offender he was housed with. Plaintiffs—Sabrina Smith
 4   and the Estate of Clinton Dewayne Smith—allege that prison officials were aware of these
 5   threats and nevertheless placed Smith in a cell with Giovanni after outing Smith as a sex
 6   offender. According to the complaint, Smith and Giovanni had several loud arguments that
 7   could be heard throughout the Special Housing Unit (“SHU”) between June 28, 2016, when
 8   they were first placed together, and July 5, 2016, when Smith was found dead in his cell.
 9   Giovanni also repeatedly told officials that he would harm Smith and wrote threatening
10   messages on the wall of their shared cell. Both men reportedly requested to be separated
11   over the course of the week. Plaintiffs allege that Bivens Defendants—sixteen prison
12   officials at USP Tucson—failed to separate Smith and Giovanni despite the known risk
13   and failed to provide necessary protection to Smith. Plaintiffs have brought this Bivens
14   action alleging that Bivens Defendants’ failure to protect Smith violated the Fifth and
15   Eighth Amendments.
16          On July 2, 2018, Plaintiffs filed their first Bivens complaint arising out of the events
17   surrounding Smith’s death. (Doc. 1.) The complaint was filed against two named wardens
18   and seven un-named John Doe defendants. (Id.) At the time, Plaintiffs had not received the
19   information necessary to correctly identify the officials responsible for the events outlined
20   in the complaint. Nonetheless, Plaintiffs listed ten names in the complaint that they
21   suspected were the names of the officials involved based on Plaintiffs’ interviews with
22   prison witnesses. (Id. at 7–8.) Plaintiffs were unable to confirm and correctly identify the
23   names of the officials they had otherwise described in their original complaint until they
24   received initial discovery from the Department of Justice. Bivens Defendants were thus
25   named on December 5, 2019 in the third amendment complaint. (Doc. 73.)
26          Following Plaintiffs’ fourth amendment complaint (Doc. 103), Defendants filed the
27   present motion asking this Court to dismiss all claims or, in the alternative, grant summary
28   judgment based on the statute of limitations. (Doc. 109.) Defendants urge the Court to


                                                  -2-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 3 of 23



 1   dismiss on three grounds: (1) Plaintiffs’ claims against Bivens Defendants are time barred
 2   by a two-year statute of limitations; (2) Plaintiffs’ claims present new Bivens contexts and
 3   special factors counsel hesitation in extending a remedy to these contexts; and (3) Bivens
 4   Defendants are entitled to qualified immunity. Each argument will be assessed in turn.
 5       b. Standard of Review
 6           The present motion to dismiss is brought under Federal Rule of Civil Procedure
 7   12(b)(6) for failure to state a claim. The Court reviews such motions accepting as true all
 8   well-pleaded factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The litigation
 9   may go forward if the factual allegations in the complaint establish a plausible claim for
10   relief. Id.
11           In the alternative, Defendants ask this Court to grant summary judgment on the
12   grounds that Plaintiffs’ claims are untimely. However, the Court finds that a separate
13   summary judgment analysis regarding the statute of limitations in unnecessary given that
14   Defendants’ motion does not clearly set out distinct arguments for this standard and, even
15   assessing Bivens Defendants’ declarations provided beyond the pleadings for the purpose
16   of summary judgment, the Court’s findings are the same. As fully explained below, the
17   Court will dismiss the claims against six of the ten Bivens Defendants because the addition
18   of their names is an impermissible amendment outside of the statute of limitations period.
19       c. Statute of Limitations
20             i.   Parties’ Arguments
21           Defendants argue that the Bivens claims in the fourth amended complaint are time
22   barred because the statute of limitations ran on July 5, 2018 and Plaintiffs did not name
23   Bivens Defendants until Plaintiffs filed their third amended complaint on December 5,
24   2019. (Doc. 109 at 15.) Defendants further argue that Plaintiffs cannot circumvent the
25   statute of limitations by relating the amendment back to the original complaint under
26   Federal Rule of Civil Procedure 15(c)(1)(C). (Id. at 16–17.) Specifically, they assert that
27   there was no notice or mistake as required to make such an amendment under Rule 15. (Id.)
28   First, Bivens Defendants did not receive notice within the 90-day period required by


                                                 -3-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 4 of 23



 1   Federal Rule of Civil Procedure 4(m), thereby prejudicing their ability to defend against
 2   the claims. (Id. at 16.) Additionally, the use of John Doe defendants is not a “mistake
 3   concerning the proper party’s identity” as contemplated by Rule 15(c)(1)(C)(ii). (Id. at 17.)
 4          In response, Plaintiffs stress the difficulty they experienced obtaining the necessary
 5   information from the Bureau of Prisons (“BOP”) in order to properly identify the officials
 6   responsible for the actions described in the original complaint. (Doc. 128 at 2, 24.)
 7   Therefore, Plaintiffs argue that Arizona Rule of Civil Procedure 10(d), which allows the
 8   use of fictitious party names, permits the replacement of John Does with Bivens Defendants
 9   without implicating Rule 15. (Id. at 25.) Even if Rule 15 is applied, Plaintiffs contend that
10   Bivens Defendants had constructive notice imputed through the BOP and United States
11   Attorney’s Office who share a “community of interest” with Bivens Defendants and were
12   aware of the lawsuit within the notice period. (Id. at 29–30.) Moreover, Plaintiffs assert
13   that the original complaint provided a clear indication to Bivens Defendants that they would
14   be implicated in the litigation because it identified ten of the Bivens Defendants by name
15   and explicitly described the roles and conduct targeted by the claim. (Id. at 25–27.)
16          Defendants challenge Plaintiffs’ application of Arizona Rule 10(d) to save their
17   claims. (Doc. 134 at 5.) They argue that, even if applicable, the rule only permits the use
18   of fictitious names when the plaintiff does not know the true names, and Plaintiffs knew of
19   ten of the Bivens Defendants at the time they filed the original complaint. (Id.) Finally,
20   Defendants argue that any reliance on Arizona Rule 10(d) is undermined by the
21   replacement of seven John Does with sixteen Bivens Defendants without explanation as to
22   how they are equivalent. (Id. at 5–6.)
23           ii.   Standard for Relation Back of Unnamed Defendants
24          In Arizona, the statute of limitations for a Bivens action is two years. A.R.S. § 12-
25   542; Van Strum v. Lawn, 940 F.2d 406, 408–10 (9th Cir. 1991); Ramage v. United States,
26   No. 14-2132-TUC-CKJ, 2014 WL 4702288, at *6 (D. Ariz. Sept. 22, 2014). Nonetheless,
27   Federal Rule of Civil Procedure 15(c) permits the relation back of amendments to the
28   original complaint even after the time for new actions has expired. Fed. R. Civ. P. 15(c).


                                                 -4-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 5 of 23



 1   Rule 15(c) is “liberally applied.” Warden v. Walkup, No. CV-13-00283-TUC-DCB (BPV),
 2   2018 WL 3084728, at *2 (D. Ariz. June 22, 2018) (citing ASARCO, LLC v. Union Pac. R.
 3   Co., 765 F.3d 999, 1004 (9th Cir. 2004)). The Court has the discretion to determine whether
 4   an amendment relates back under Rule 15(c). Id. (citing Louisiana-Pac. Corp. v. ASARCO,
 5   Inc., 5 F.3d 431, 434–35 (9th Cir. 1993)). Moreover, “[t]he court should freely give leave
 6   [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2); Walkup, 2018 WL 3084728,
 7   at *2. The purpose is “to provide maximum opportunity for each claim to be decided on its
 8   merits rather than on procedural technicalities.” ASARCO, LLC, 765 F.3d at 1005 (citation
 9   omitted); Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 550 (2010) (Rule 15 reflects a
10   preference “for resolving disputes on their merits”).
11           Under Rule 15(c)(1), an amendment relates back to the original pleading when:
12            (A) the law that provides the applicable statute of limitations allows relation back;
13            (B) the amendment asserts a claim or defense that arose out of the conduct,
                  transaction, or occurrence set out—or attempted to be set out—in the original
14                pleading; or
              (C) the amendment changes the party or the naming of the party against whom a
15
                  claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
16                provided by Rule 4(m) for serving the summons and complaint, the party to
                  be brought in by amendment:
17                    (i)    received such notice of the action that it will not be prejudiced in
18                           defending on the merits; and
                      (ii)   knew or should have known that the action would have been
19                           brought against it, but for a mistake concerning the proper party’s
20                           identity.
21   Fed. R. Civ. P. 15(c)(1).

22           Thus, there are three primary requirements for relation back under Rule 15(c)(1)(C):

23   (1) the proposed amendment must arise out of the same conduct or transaction described

24   in the original pleading; (2) the prospective defendant must receive notice within 90 days

25   of the original complaint so as not to be prejudiced in defending against the claim; and (3)

26   the need to change the party or the naming of the party must result from a “mistake

27   concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(B)–(C); Fed. R. Civ. P.

28   4(m).



                                                 -5-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 6 of 23



 1          The notice requirement may be satisfied by either actual or constructive notice when
 2   the circumstances indicate the prospective defendant had reason to expect the litigation
 3   was aimed at him. See Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 195 (3d Cir. 2001);
 4   Schiavone v. Fortune, 477 U.S. 21, 29 (1986); Tomlin v. Gafvert, CV 13-1980-PHX-SMM
 5   (ESW), 2015 WL 4639242, at *5 (D. Ariz. Aug. 4, 2015). Moreover, notice may be
 6   imputed to a defendant who shares a “community of interest” with an already-named
 7   defendant. Singletary, 266 F.3d at 195–99; Tomlin, 2015 WL 4639242, at *5 (citing G.F.
 8   Co. v. Pan Ocean Shipping Co., Ltd., 23 F.3d 1498, 1503 (9th Cir. 1994)). If the parties’
 9   business operations or other activities are so closely related that the commencement of an
10   action against one provides notice to the other, they are thought to share a community of
11   interest. Singletary, 266 F.3d at 197; Schiavone, 477 U.S. at 29. “The fundamental question
12   is whether the defendant has been put on notice with regard to the claim against him raised
13   by the amended pleading.” Warden v. Miranda et al., No. CV 14-02050-TUC-DCB, Doc.
14   62 at 8 (D. Ariz. June 28, 2016) (quoting Rural Fire Protection Co. v. Hepp, 366 F.2d 355,
15   362 (9th Cir. 1966)).
16          Rule 15 also requires that the prospective defendant “knew or should have known
17   that the action would have been brought against him, but for a mistake concerning the
18   proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C)(ii) (emphasis added); see also Krupski,
19   560 U.S. at 548 (placing the correct focus of the inquiry on the prospective defendant’s
20   knowledge and not on the plaintiff’s knowledge). Nonetheless, the Ninth Circuit has
21   determined that simply “[r]eplacing a ‘John Doe’ defendant with the actual name of a
22   defendant is not a ‘mistake’ that allows relation back under Rule 15(c)(1)(C).” Boss v. City
23   of Mesa, 7467 F. App’x 692, 694 (9th Cir. 2018) (citing Butler v. Nat’l Cmty. Renaissance
24   of Cal., 766 F.3d 1191, 1203–04 (9th Cir. 2014)).
25                           1. Arizona Rule of Civil Procedure 10(d)
26          Rule 15 instructs courts to consider state rules regarding the relation back of
27   amendments “when that state’s law provides the applicable statute of limitations and is
28   more lenient.” Butler, 766 F.3d at 1198–1201; see also Fed. R. Civ. P. 15(c)(1)(A). This


                                                  -6-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 7 of 23



 1   district has previously applied Arizona Rule of Civil Procedure 10(d) to the question
 2   presented in this case, finding that where Arizona Rule 10(d) resolves the issue, Rule 15
 3   need not be implicated. See Walkup, No. CV-13-00283-TUC-DCB (BPV), 2018 WL
 4   3084728, at *3; Tomlin, 2015 WL 4639242, at *4.
 5          Arizona Rule of Civil Procedure 10(d) provides that a defendant may be referred to
 6   in the pleadings by a fictitious name when the name of the defendant is unknown to the
 7   plaintiff. Ariz. R. Civ. P. 10(d). “If the defendant’s true name is discovered, the pleading
 8   or proceeding should be amended accordingly.” Id. “[T]he lack of knowledge of the true
 9   name of a defendant must be real not feigned, and must not be willful ignorance, or such
10   as may be removed by some inquiry or resort to information that is easily accessible.”
11   Gonzalez v. Tidelands Motor Hotel Co., Inc., 598 P.2d 1036, 1037 (Ariz. Ct. App. 1979).
12   Arizona Rule 10(d) “implies that the plaintiff has at least some idea of the existence of a
13   defendant, but is without knowledge of the name.” Lane v. Elco Indus., Inc., 656 P.2d 650,
14   655 (Ariz. Ct. App. 1982); see also Miranda et al., No. CV 14-02050-TUC-DCB, Doc. 62
15   at 8. If the defendant has otherwise been clearly identified in the original complaint, there
16   is no need to implicate Rule 15(c) because Arizona Rule 10(d) applies and resolves the
17   issue. See Lane, 656 P.2d at 655; Miranda et al., No. CV 14-02050-TUC-DCB, Doc. 62 at
18   12. In this situation, the “substitution of the correct name at a later date does not add a party
19   to the case—it merely corrects the name of the defendant whom the plaintiff already has
20   sued.” Tomlin, 2015 WL 4639242, at *4 (citing McGill v. Nat’l Specialty Ins. Co., CV12–
21   1671–PHX–DGC, 2013 WL 331256, at *3 (D. Ariz. Jan. 29, 2013)).
22          However, if the plaintiff seeks to add a claim against a defendant that the plaintiff
23   did not originally intend to sue, Rule 15(c), rather than Arizona Rule 10(d), is applicable.
24   Tomlin, 2015 WL 4639242, at *4. Arizona Rule 10(d) does not resolve situations “where
25   [the plaintiff] has no idea that there are such parties against whom a claim might be
26   asserted.” Lane, 656 P.2d at 655. In such circumstances, the plaintiff “is in actuality adding
27   a party rather than merely inserting a name of a party already identified in the original
28   complaint.” Id. Arizona Rule 10(d) permits relation back after the statute of limitations has


                                                   -7-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 8 of 23



 1   expired if defendants had actual notice or should have known of the claim against them
 2   within the time allowed for service. See Hartford Ins. Grp. v. Beck, 472 P.2d 955, 957
 3   (Ariz. Ct. App. 1970).
 4           iii.   Arizona Rule 10(d) Analysis
 5          Here, it is clear to the Court that Plaintiffs intended to sue Bivens Defendants from
 6   the time of the original complaint but simply did not have access to the information
 7   necessary to properly and assuredly identify them. This lack of knowledge was far from a
 8   demonstration of willful ignorance. On the contrary, Plaintiffs have outlined the steps they
 9   undertook to correctly identify the prison officials involved in the incident prior to filing
10   the original complaint. (Doc. 103 at 9 n.1.) However, following unsuccessful attempts to
11   obtain this information through BOP and Freedom of Information Act requests, Plaintiffs
12   resorted to interviewing prisoners who were witnesses to the events surrounding Smith’s
13   death. (Id.) According to Plaintiffs, these witnesses had difficulty recalling the names of
14   prison officials. (Id.) This is a reasonable assertion given the many conditions in prison that
15   would prevent prisoners from correctly recalling the names of specific correctional
16   officers. It is therefore understandable that Plaintiffs were hesitant to fully rely on the
17   names they received from these witnesses. Nonetheless, the original complaint
18   demonstrates Plaintiffs’ intent to sue Bivens Defendants—as well as their knowledge that
19   these individuals existed—in that the body of the complaint identifies ten of the Bivens
20   Defendants’ names as the suspected names of some of the officials involved. (Doc. 1 at 7–
21   8.) The original complaint also described the job titles of the target defendants and their
22   alleged conduct underlying the claim. (Id. at 32–34.) Specifically, Plaintiffs identified the
23   SHU Lieutenant (“John Doe 3”), SHU Manager (“John Doe 4”), and SHU Correctional
24   Officers (“John Does 5–7”)—individuals who Plaintiffs allege were responsible for placing
25   and keeping Smith and Giovanni together despite knowledge that Giovanni posed an
26   ongoing threat to Smith. (Id. at 6–7, 32–34.)
27          The Court finds that Arizona Rule 10(d) plainly permits the correction of the
28   fictitious names used for the ten Bivens Defendants whose names were listed in the original


                                                  -8-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 9 of 23



 1   complaint as the likely identities of intended defendants. These include Bivens Defendants
 2   Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano, Franco, Beans, Dunham, and
 3   Domitrovich. By listing the names, Plaintiffs provided a clear indication that these ten
 4   individuals were the targets of the litigation. Therefore, substituting their later-verified
 5   names merely corrects the names of defendants that Plaintiffs had already intended to sue.
 6   Moreover, the alleged conduct and job titles identified in the original complaint align with
 7   these ten individuals. Specifically, Bivens Defendants Islas, Ceniceros, Goodman, Yanez,
 8   Kurtz, Montano, Franco, Beans, and Dunham correlate to the SHU Correctional Officer
 9   title of John Does 5 through 7, and Bivens Defendant Domitrovich correlates to the
10   supervisory role outlined in the description of John Does 1 through 3. The Court does not
11   find that there must be precise numerical correlation between the number of John Does and
12   Bivens Defendants, especially given that these ten were identified by name in the body of
13   the complaint.
14          Finally, Bivens Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano,
15   Franco, Beans, Dunham, and Domitrovich were on notice that they were the intended
16   targets of the litigation at the time of the original complaint despite the use of fictitious
17   party names. As previously emphasized, their correct names were identified in the filing as
18   the likely, but unverified, names of the prison officials Plaintiffs intended to sue. Moreover,
19   as BOP employees at USP Tucson, these Bivens Defendants operated in the same
20   community of shared interest as parties who were also notified about the pending litigation.
21   The BOP was aware that Plaintiffs were seeking information regarding Smith’s death for
22   purposes of preparing this litigation and the two originally-named warden defendants were
23   also BOP employees at USP Tucson. This connection as well as the fact that their names
24   appeared in the complaint leads the Court to conclude that, at the very least, Bivens
25   Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano, Franco, Beans, Dunham,
26   and Domitrovich should have known that they were the prospective defendants whose
27   identities Plaintiffs were seeking to confirm. Therefore, the Court agrees that Arizona Rule
28   10(d) resolves the statute of limitations issue without implicating Rule 15(c) as to ten of


                                                  -9-
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 10 of 23



 1   the Bivens Defendants. It does not, however, resolve the question of the remaining six
 2   Bivens Defendants who were only identified by job description or alleged conduct. The
 3   Court must analyze these six Bivens Defendants under Rule 15(c) to determine whether the
 4   substitution of their names can relate back to the original filing.
 5           iv.   Rule 15(c) Analysis
 6          The Court concludes that Rule 15(c) does not permit the relation back of an
 7   amendment replacing John Does with these six remaining Bivens Defendants Schied,
 8   Tinnerello, Inclan, Merrell, Nazarovich, and Davis. Although the Court believes that
 9   Bivens Defendants had constructive notice of the claim against them, the use of John Doe
10   names is simply not a mistake for purposes of relation back under Rule 15(c)(1)(C)(ii).
11          The proposed amendment, replacing John Does with Bivens Defendants, arises out
12   of the same conduct, transaction, or occurrence set out in the original complaint—the
13   events surrounding Smith’s death while he was housed with Giovanni. Although the 90-
14   day notice period expired on October 1, 2018, Bivens Defendants received constructive
15   notice at the time the original complaint was filed. As discussed above, Plaintiffs
16   extensively outlined the specific titles and alleged conduct of the individuals targeted by
17   the original complaint, giving Bivens Defendants Schied, Tinnerello, Inclan, Merrell,
18   Nazarovich, and Davis reason to expect the litigation was aimed at them. These six Bivens
19   Defendants would have also had constructive notice imputed to them because they share a
20   community of interest with a named defendant, specifically the wardens named as
21   defendants in the original complaint. Finally, the Court does not see that the ability of these
22   six Bivens Defendants to defend against the claim would be prejudiced because they should
23   have known who the intended targets of this litigation were from the start given their
24   familiarity with the events that occurred at USP Tucson.
25          Nevertheless, Defendants persuasively cite the Ninth Circuit’s opinion in Boss v.
26   City of Mesa for the proposition that the use of John Doe defendants is simply not a mistake
27   permitted by Rule 15(c). Boss, 746 F. App’x at 695 (“Replacing a ‘John Doe’ defendant
28   with the actual name of a defendant is not a ‘mistake’ that allows relation back under Rule


                                                 - 10 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 11 of 23



 1   15(c)(1)(C).”). Therefore, the Court finds that Rule 15(c) does not allow relation back of
 2   the amendment replacing John Does with Bivens Defendants Schied, Tinnerello, Inclan,
 3   Merrell, Nazarovich, and Davis. The statute of limitations expired before these six
 4   individuals were named in this litigation and, thus, the claims against them cannot proceed.
 5      d. New Bivens Contexts
 6          Next, Defendants argue that Plaintiffs’ claims against Bivens Defendants seek to
 7   expand the Bivens implied remedy to two new contexts and several special factors counsel
 8   this Court to hesitate to do so. (Doc. 109 at 19.) Therefore, Defendants urge the Court to
 9   decline to imply a Bivens remedy.
10          According to Defendants, the relevant cases in which the Supreme Court recognized
11   a Bivens remedy—Carlson v. Green, 446 U.S. 14 (1980) and Davis v. Passman, 442 U.S.
12   228 (1979)—involve contexts that are different in a meaningful way from the present case.
13   (Doc. 109 at 21.) Defendants further argue that four special factors counsel hesitation
14   precluding the Court from extending a Bivens remedy: (1) Mr. Smith could have used the
15   Administrative Remedy Program to appeal his cell assignment and Plaintiffs are currently
16   pursuing the alternative remedy provided by the FTCA; (2) Congress has not provided a
17   cause of action against individual correctional officers despite extensive legislation
18   regarding prisoner litigation; (3) Bivens actions are not an appropriate method for litigating
19   government policies or procedures; and (4) Plaintiffs’ claims would hurt the government’s
20   ability to recruit and retain correctional officers, impose substantial costs on the
21   government, and improperly interfere with prison operation. (Id. at 23–32.)
22          Plaintiffs assert that neither the Eighth Amendment nor the Fifth Amendment claim
23   presents a new Bivens context. (Doc. 128 at 3.) They argue that the Eighth Amendment
24   claim put forth in this case corresponds to the failure-to-protect Bivens claim recognized in
25   Farmer v. Brennan, 511 U.S. 825 (1994). (Doc. 128 at 5.) Plaintiffs reject the argument
26   that Farmer is not an appropriate Bivens context although the Supreme Court did not
27   include Farmer in the list of permissible Bivens claims outlined in Ziglar v. Abbasi, 137 S.
28   Ct. 1843 (2017). (Doc. 128 at 6.) Additionally, Plaintiffs argue that the Fifth Amendment


                                                 - 11 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 12 of 23



 1   due process claim against Bivens Defendants is not a new context because it arises out of
 2   the same underlying conduct as the Eighth Amendment claim, specifically the failure to
 3   protect Smith. (Id. at 6.)
 4          Furthermore, Plaintiffs argue that even if the Court were to consider special factors,
 5   none counsel hesitation. (Id. at 7.) First, the Administrative Remedy Program is not a
 6   remedy available to Plaintiffs and is irrelevant because it does not address the harm that
 7   this action seeks to remedy: Smith’s death. (Id. at 8.) Plaintiffs also disagree that the FTCA
 8   is an adequate alternative remedy that precludes them from also pursuing a Bivens action
 9   because (1) the FTCA and Bivens are complementary sources of liability and (2) Bivens
10   deters the conduct of individual officials, rather than simply the government as a whole,
11   and imposes punitive damages in way that the FTCA does not. (Id. at 10–11.) Similarly,
12   Plaintiffs contend that the Prison Litigation Reform Act (“PLRA”) and other congressional
13   legislation do not affect the Plaintiffs’ ability to bring the present claim. (Id. at 11.)
14   Specifically, Plaintiffs highlight that they are not prisoners, thus the PLRA’s intent to deter
15   “prisoner litigation” is not applicable. (Id.) They also emphasize that the PLRA does not
16   provide any remedy itself but rather restricts the claims that can be brought by prisoners.
17   (Id. at 11–12.) Plaintiffs argue that Congress had the opportunity to preclude the recovery
18   of damages from federal officials in all instances and has not done so, indicating that
19   Congress has accepted Bivens actions. (Id. at 12.) Finally, Plaintiffs rebuff the argument
20   that the present action is an inappropriate intrusion into government policy in the way that
21   Abbasi contemplated or that the costs to the government are sufficient reason to preclude
22   the claims. (Id. at 13.)
23          i.      Two-Step Inquiry Under Bivens
24          A court that is asked to extend a Bivens remedy must engage in a two-step inquiry
25   to determine whether an implied right of action for damages against a federal official may
26   proceed. Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
27   (1971); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001); Abbasi, 137 S. Ct. at 1857.
28   The Supreme Court has emphasized that “separation-of-powers principles” are central to


                                                 - 12 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 13 of 23



 1   this inquiry. Abbasi, 137 S. Ct. at 1857. A court must therefore ask whether “there are
 2   sound reasons to think Congress might doubt the efficacy or necessity of a damages
 3   remedy” and “whether the Judiciary is well suited, absent congressional action or
 4   instruction, to consider and weigh the costs and benefits of allowing a damages action to
 5   proceed.” Id. at 1858. Nonetheless, while implying a remedy under Bivens is disfavored, it
 6   may “still be available in a case against an individual federal officer who violates a person’s
 7   constitutional rights while acting in his official capacity” as long as courts proceed with
 8   appropriate caution. See Lanuza v. Love, 899 F.3d 1019, 1028 (2018) (citing Abbasi, 137
 9   S. Ct. at 1857).
10                        1. New Context
11          The first step in the Bivens inquiry is to decide whether the claim presents a “new
12   context.” Malesko, 534 U.S. at 68. The determination of what constitutes a new context is
13   relatively broad, but the central question is whether the asserted context is “different in a
14   meaningful way from previous Bivens cases decided by [the Supreme Court].” Abbasi, 137
15   S. Ct. at 1859. While the Supreme Court has not provided an exhaustive list defining
16   meaningful differences, it has offered the following insight:
17
18                 A case might differ in a meaningful way because of the rank of
                   the officers involved; the constitutional right at issue; the
19                 generality or specificity of the official action; the extent of
                   judicial guidance as to how an officer should respond to the
20
                   problem or emergency to be confronted; the statutory or other
21                 legal mandate under which the officer was operating; the risk
                   of disruptive intrusion by the Judiciary into the functioning of
22
                   other branches; or the presence of potential special factors that
23                 previous Bivens cases did not consider.
24
     Id. at 1860. It is not sufficient that the asserted claim arises under the same broad
25
     constitutional provision where the context is otherwise meaningfully different. See
26
     Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020).
27
            In Abbasi, the Supreme Court listed the three seminal contexts in which it has
28
     extended a Bivens remedy: Bivens (search in violation of the Fourth Amendment), Davis

                                                 - 13 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 14 of 23



 1   (sex discrimination in violation of the Fifth Amendment Equal Protection Clause), and
 2   Carlson (failure to provide medical care to a prisoner in violation of the Eighth
 3   Amendment). Abbasi, 137 S. Ct. at 1855. The Supreme Court did not explicitly identify an
 4   implied damages remedy for Eighth Amendment failure-to-protect claims in Abbasi.
 5   However, in deciding Carlson, and underscoring the significance of this decision in Abbasi,
 6   the Supreme Court made clear that a Bivens claim exists for “failure to provide adequate
 7   medical treatment” under the Eighth Amendment. Id. at 1855; Carlson, 446 U.S. at 19.
 8          Moreover, the Supreme Court has not directly rejected its decision in Farmer,
 9   perhaps the most relevant case addressing Eighth Amendment failure-to-protect claims in
10   the context of a Bivens action. Farmer, 511 U.S. at 831. “The Supreme Court has
11   discouraged lower courts from renouncing its precedent on the belief that such cases were
12   overruled by implication, instead directing the lower courts to ‘follow the case which
13   directly controls,’ even if that precedent ‘appears to rest on reasons rejected in some other
14   line of decisions.’” Garraway v. Ciufo, No. 1:17–cv–00533–DAD–GSA–PC, 2018 WL
15   1710032, at *2 (E.D. Cal. Apr. 9, 2018) (quoting Rodriguez de Quijas v. Shearson/Am.
16   Exp., Inc., 490 U.S. 477, 484 (1989)); see also Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016)
17   (“Our decisions remain binding precedent until we see fit to reconsider them, regardless of
18   whether subsequent cases have raised doubts about their continuing vitality.”). Farmer
19   involved a Bivens claim against a prison official and found that the defendant could “be
20   held liable under the Eighth Amendment for denying humane conditions of confinement.”
21   Farmer, 511 U.S. at 847. The Farmer Court specifically emphasized that “prison officials
22   have a duty . . . to protect prisoners from violence at the hands of other prisoners.” Id. at
23   833 (citation omitted).
24          After Abbasi, the Ninth Circuit has recognized a Bivens claim under the Eighth
25   Amendment when a prison official demonstrates deliberate indifference to prisoner safety.
26   Doreh v. Rodriguez, 723 F. App’x 530, 530 (9th Cir. 2018). A number of district courts
27   within the Ninth Circuit have also understood an Eighth Amendment failure-to-protect
28   claim to exist post-Abbasi. See, e.g., McDaniels v. United States, No. 14-02594-VBF-JDE,


                                                - 14 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 15 of 23



 1   2018 WL 7501292, at *5 (C.D. Cal. Dec. 28, 2018); Lee v. Matevousian, No. 1:18-cv-
 2   00169-GSA-PC, 2018 WL 5603593, at *7 (E.D. Cal. Oct. 26, 2018); Marquez v. United
 3   States, No. 3:18-cv-0434-CAB-NLS, 2018 WL 1942418, at *4 (S.D. Cal. Apr. 25, 2018);
 4   Garraway, 2018 WL 1710032, at *2–3. Additionally, the Third and Fourth Circuits have
 5   both concluded that Bivens claims arising in equivalent contexts to Farmer do not present
 6   new contexts. Bistrian v. Levi, 912 F.3d 79, 90 (3d Cir. 2018) (“[A]n inmate’s claim that
 7   prison officials violated his Fifth Amendment rights by failing to protect him against a
 8   known risk of substantial harm does not present a new Bivens context . . . . [T]he Supreme
 9   Court ratified that kind of claim . . . in Farmer.”); Atkinson v. Holder, 925 F.3d 606, 621
10   n.6 (4th Cir. 2019) (“The Supreme Court may have recognized a fourth Bivens context in
11   Farmer.”); Doty v. Hollingsworth, Civ. No. 15-3016, 2018 WL 1509082, at *3 (D.N.J.
12   Mar. 27, 2018) (holding that an Eighth Amendment failure-to-protect claim premised on
13   inmate-on-inmate violence is not a new context given sufficient similarity to
14   both Carlson and Farmer).
15                           a. Analysis of Eighth Amendment Claim
16          This Court finds that Plaintiffs’ Eighth Amendment claim based on a failure to
17   protect Smith does not present a new Bivens context. Both Carlson and Farmer involved
18   direct Eighth Amendment allegations against individual prison officials for their specific
19   actions failing to protect an inmate from an ongoing safety threat. In Farmer, that threat
20   specifically came from fellow inmates. The Court believes Plaintiffs’ allegations in this
21   case are equivalent. Therefore, there is no need to analyze the second prong of the Bivens
22   new context inquiry with regard to Plaintiffs’ Eighth Amendment claim.
23          Defendants call attention to the fact that this Court previously declined to recognize
24   an implied remedy when Plaintiffs originally brought their Bivens claims against two
25   wardens. (Doc. 109 at 12; Doc 44 at 4–5.) The facts underlying the claims against the
26   wardens meaningfully differed from the contexts in which the Supreme Court has
27   recognized a Bivens remedy. This Court was concerned that, in their original complaint,
28   Plaintiffs had not offered any indication that the wardens were personally aware of the


                                                - 15 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 16 of 23



 1   threat to Smith or personally involved in the events leading up to Smith’s death. The same
 2   concerns do not exist for the allegations against individual Bivens Defendants.
 3                            b. Analysis of Fifth Amendment Claim
 4          As this Court has previously stated, Plaintiffs’ claim based on a Fifth Amendment
 5   due process violation presents a new context. (Doc. 44 at 4.) The most closely related case
 6   in which the Supreme Court has implied a Bivens remedy is Davis. In Davis, the plaintiff
 7   asserted a Fifth Amendment claim arising out of alleged sex discrimination in the
 8   workplace in violation of equal protection. Although Plaintiffs’ second claim similarly
 9   asserts a Fifth Amendment violation, the specific constitutional right at issue is
10   meaningfully different from that contemplated in Davis. The alleged violation of a due
11   process right to familial association under the Fifth Amendment involves a distinct context
12   from that of the Fifth Amendment right to equal protection.
13          Finally, although the underlying conduct is the same for the Eighth Amendment
14   claim as for the Fifth Amendment claim, the constitutional rights asserted and the analyses
15   required are dissimilar. This Court is not persuaded by Plaintiffs’ reading of Abbasi that
16   “what is significant in the new-context analysis is not the right at issue but the underlying
17   conduct.” (Doc. 128 at 6.) Because Plaintiffs’ Fifth Amendment claim presents a new
18   context, the Court is required to engage in the second step of the Bivens analysis to
19   determine whether special factors counsel hesitation.
20                        2. Special Factors Counseling Hesitation as to Fifth Amendment
21                            Claim
22          If a court finds that a new context exists, it must assess whether special factors
23   counsel the court to hesitate to extend an implied Bivens remedy. Abbasi, 137 S. Ct. at
24   1857. The Supreme Court has not exhaustively defined what special factors are, but it has
25   offered some examples. These include the potential cost to the government posed by
26   allowing a private cause of action against government officials; whether Congress has
27   passed legislation in the area that indicates it does not want courts to interfere; whether
28   national security is at stake; whether an alternative remedial structure exists; and whether


                                                - 16 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 17 of 23



 1   the claim addresses individual conduct or a broad policy. Id. at 1856–63.
 2          Nonetheless, the central focus remains the separation of powers. Id. at 1857–58.
 3   Therefore, a court must ask “whether the Judiciary is well suited, absent congressional
 4   action or instruction, to consider and weigh the costs and benefits of allowing a damages
 5   action to proceed.” Id. A special factor is one that “cause[s] a court to hesitate before
 6   answering that question in the affirmative.” Id. A court is required to exercise caution when
 7   deciding this question. Hernandez, 140 S. Ct. 735, 742 (2020) (“In both statutory and
 8   constitutional cases, our watchword is caution.”). If such hesitation exists, a court must
 9   refrain from extending a Bivens remedy to the new context. Abbasi, 137 S. Ct. at 1858.
10                                a. Special Factors Analysis
11          Here, the Court finds that special factors counsel hesitation and, therefore, the Court
12   cannot extend a Bivens remedy to the new context presented by Plaintiff’s Fifth
13   Amendment claim. This Court previously quoted language from Abbasi discussing
14   Congress’s action post-Carlson in passing the PLRA. (Doc. 44 at 5.) In Abbasi, the
15   Supreme Court noted:
16
17                 [I]t seems clear that Congress had specific occasion to consider
                   the matter of prisoner abuse and to consider the proper way to
18                 remedy those wrongs . . . . [T]he Act itself does not provide for
                   a standalone damages remedy against federal jailers. It could
19
                   be argued that this suggests Congress chose not to extend the
20                 Carlson damages remedy to cases involving other types of
                   prisoner mistreatment.
21
22   Abbasi, 137 S. Ct. at 1865. Thus, although the PLRA does not provide a standalone remedy
23   for prisoners to redress complaints against prison officials, it does cause this Court to
24   hesitate to say that the judiciary is best suited to weigh the costs and benefits of allowing a
25   damages action in this context. This is consistent with this Court’s previous determination
26   that concluding whether prisoners can pursue damages involves “‘a host of considerations
27   that must be weighed and appraised,’ and, as such, Congress is in a better position than the
28   Court to determine the parameters of such a damages claim.” (Doc. 44 at 6 (quoting


                                                 - 17 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 18 of 23



 1   Portway v. Bracamontes, No. CV-15-00415-RCC, Doc. 92 at 5 (D. Ariz. Sept. 7, 2018).)
 2          In sum, the Court finds that, while Plaintiffs’ Eighth Amendment claim does not
 3   present a new context, Plaintiffs’ Fifth Amendment claim does in fact present a context
 4   that is meaningfully different from those previously recognized by the Supreme Court.
 5   Furthermore, special factors counsel this Court to hesitate to extend a Bivens remedy to the
 6   new Fifth Amendment context. The greatest consideration here is the separation of powers
 7   and the determination that Congress is best suited to consider the necessary costs and
 8   benefits of permitting damages actions in this context. Therefore, the Court finds that
 9   Plaintiffs’ Eighth Amendment claim may proceed, but Defendants’ motion to dismiss is
10   granted as to Plaintiffs’ Fifth Amendment claim.
11      e. Qualified Immunity
12          Lastly, Defendants argue that Bivens Defendants are entitled to qualified immunity
13   because Plaintiffs have not sufficiently alleged that Bivens Defendants personally
14   participated in the violation of a clearly established constitutional right. (Doc. 109 at 33–
15   34.) Defendants contend that (1) Plaintiffs improperly group Bivens Defendants’ alleged
16   conduct together without distinguishing the specific actions of each individual official and
17   (2) Plaintiffs’ allegations go beyond the discrete incident of Smith’s death to reach broad
18   policy concerns that cannot be addressed by a Bivens action. (Id. at 35–37.)
19          In response, Plaintiffs assert that they provided detailed allegations against each
20   Bivens Defendant. (Doc. 128 at 15.) Further, relying primarily on Farmer, Plaintiffs argue
21   that each individual Bivens Defendant disregarded an obvious risk of harm by either
22   placing Smith and Giovanni together or failing to separate them, thereby violating a clearly
23   established right to protection from other prisoners under the Eighth Amendment. (Id. at
24   15–23.)
25          As previously outlined, Plaintiffs’ Fifth Amendment claim will not proceed as it
26   presents a new context to which this Court hesitates to extend a Bivens remedy.
27   Furthermore, the claims against Bivens Defendants Schied, Tinnerello, Inclan, Merrell,
28   Nazarovich, and Davis will not move forward because the replacement of John Doe


                                                - 18 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 19 of 23



 1   Defendants with their names is an impermissible amendment. Thus, the Court will only
 2   assess whether Bivens Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano,
 3   Franco, Beans, Dunham, and Domitrovich are entitled to qualified immunity insulating
 4   them from Plaintiffs’ Eighth Amendment claim.
 5          i. Qualified Immunity Standard
 6          A court asked to determine whether officials are entitled to qualified immunity must
 7   answer two questions: “(1) whether, taken in the light most favorable to the party asserting
 8   the injury, the facts alleged show the officer’s conduct violated a constitutional right; and
 9   (2) if so, whether the right was clearly established in light of the specific context of the
10   case.” O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir. 2016) (citing Krainski v. Nevada ex
11   rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010)); see
12   also Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). A clearly established right is one where
13   “every reasonable official would have understood that what he was doing violates that
14   right.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (quotation marks omitted).
15   Moreover, the clearly established right must be specific to the facts of the instant case not
16   a generalized injury. White v. Pauly, 137 S. Ct. 548, 552 (2017).
17          A plaintiff also must allege that each defendant personally participated in the
18   violation of this clearly established constitutional right. See Iqbal, 556 U.S. at 676 (“[A]
19   plaintiff must plead that each Government-official defendant, through the official’s own
20   individual actions, has violated the Constitution.”); Abbasi, 137 S. Ct. at 1860 (“[A] Bivens
21   claim is brought against the individual official for his or her own acts, not the acts of
22   others.”). Furthermore, “it must be noted that a Bivens action is not ‘a proper vehicle for
23   altering an entity’s policy.’” Abbasi, 137 S. Ct. at 1860 (quoting Malesko, 534 U.S. at 74).
24   The function of a Bivens action is to deter individual conduct. Id.
25          An inmate’s right to protection from fellow inmates who have expressed an intent
26   to harm them is a clearly established constitutional right. See Farmer, 511 U.S. at 833;
27   Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1050 (9th Cir. 2002) (“[I]f any of the
28   officers knew that [the inmate aggressor] was acting out dangerously with cellmates or that


                                                - 19 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 20 of 23



 1   he was a threat to Ford but housed Ford with him anyway, this would violate the Eighth
 2   Amendment . . . . [T]here is no question that this conduct would touch all the bases
 3   established in Farmer.”); Castro v. Cnty. of L.A., 833 F.3d 1060, 1067 (9th Cir. 2016)
 4   (holding correctional officers were not entitled to qualified immunity when they housed
 5   plaintiff “in a cell with a combative inmate, when the cell had no audio or video
 6   surveillance and only occasional monitoring” because the law was clearly established this
 7   was a constitutional violation). The Farmer Court recognized that “prison officials have a
 8   duty [under the Eighth Amendment] . . . to protect prisoners from violence at the hands of
 9   other prisoners” especially because prison officials have “stripped [prisoners] of virtually
10   every means of self-protection and foreclosed their access to outside aid . . . .” Farmer, 511
11   U.S. at 833. A plaintiff asserting that an individual officer violated this right must allege
12   that the deprivation was “objectively, ‘sufficiently serious’” and that the officer acted with
13   “deliberate indifference.” Id. at 834 (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)).
14   The requisite deliberate indifference exists when an “official knows of and disregards an
15   excessive risk to inmate health or safety.” Id. at 837. “[T]he official must both be aware of
16   the facts from which the inference could be drawn that a substantial risk of serious harm
17   exists and he must also draw the inference.” Id.
18          ii. Qualified Immunity Analysis
19          The Court finds that Bivens Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz,
20   Montano, Franco, Beans, Dunham, and Domitrovich are not entitled to qualified immunity.
21   The facts alleged, taken in the light most favorable to Plaintiffs, show that Bivens
22   Defendants’ individual conduct violated a clearly established constitutional right, namely
23   the Eighth Amendment right to protection from violence by other inmates. The Court does
24   not agree that Plaintiffs have improperly grouped Bivens Defendants’ actions. Rather, the
25   Court finds that Plaintiffs have made allegations as to the conduct of each individual Bivens
26   Defendant.
27          Specifically, Plaintiffs allege that Bivens Defendant Domitrovich, as Operations
28   Lieutenant, was aware that Smith was a sex offender and that Giovanni posed a threat to


                                                 - 20 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 21 of 23



 1   Smith’s safety. (Doc. 103 at 4, 40, 45.) He reviewed the two prisoners’ paperwork and
 2   approved their placement together on June 28, 2016. (Id. at 45.) According to the
 3   allegations, Bivens Defendant Domitrovich continued to approve the placement over the
 4   course of the week that followed despite hearing loud and frequent arguments between the
 5   two men and despite being made aware of Giovanni’s ongoing threat to harm Smith. (Id.
 6   at 55–56.)
 7          Plaintiffs also allege that Bivens Defendants Kurtz, Yanez, and Franco were on duty
 8   as SHU Correctional Officers on June 28, 2016, the day that Smith and Giovanni were
 9   placed together, and heard Giovanni threaten to hurt any sex offender he was housed with.
10   (Id. at 11–13; 43; 60–61.) Earlier that day, Bivens Defendants Kurtz, Yanez, and Franco
11   reportedly tried to house Giovanni with a different sex offender but moved Giovanni to
12   another cell shortly after he threatened his cellmate. (Id. at 43.) Plaintiffs also allege that
13   Bivens Defendants Kurtz, Yanez, and Franco brought Smith into the SHU revealing his
14   status as a sex offender saying, “We’ve got a ‘cho mo’ coming in.” (Id. at 45.) Bivens
15   Defendant Kurtz then allegedly told Giovanni that they were going to house him with
16   Smith and said something to effect of “do what you gotta do.” (Id. at 46.) Bivens
17   Defendants Kurtz, Yanez, and Franco later brought Smith to Giovanni’s cell despite
18   hearing Giovanni’s continued threats to hurt sex offenders. (Id.)
19          Furthermore, Plaintiffs allege that Bivens Defendants Kurtz, Yanez, Franco, Islas,
20   Ceniceros, Goodman, Montano, Beans, and Dunham, all SHU Correctional Officers, failed
21   to separate Smith and Giovanni over the course of the week despite the ongoing safety risk.
22   (Id. at 47.) They allegedly heard Smith and Giovanni get into several loud arguments and
23   observed threatening messages that Giovanni wrote on the wall of their shared cell. (Id. at
24   47–52.) Plaintiffs also allege that Bivens Defendants Kurtz, Yanez, Franco, Islas,
25   Ceniceros, Goodman, Montano, Beans, and Dunham failed to remove a prohibited
26   clothesline from the shared cell, the clothesline that Giovanni ultimately used to kill Smith.
27   (Id. at 5–6.) These facts, taken as alleged, demonstrate that Bivens Defendants Islas,
28   Ceniceros, Goodman, Yanez, Kurtz, Montano, Franco, Beans, Dunham, and Domitrovich


                                                 - 21 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 22 of 23



 1   personally participated in the constitutional violation.
 2          This Court previously found that Plaintiffs’ Bivens claims against two wardens
 3   impermissibly sought to challenge prison policy because Plaintiffs failed to allege that
 4   either warden was personally involved in the constitutional violation or knew about
 5   Giovanni’s threats towards Smith. (Doc. 44 at 7.) In the absence of personal knowledge or
 6   involvement in the events, the wardens “would have had to initiate policy changes related
 7   to sex offenders and gang drop-outs” to remedy the unconstitutional action alleged. (Id.)
 8   Accordingly, the Court held that no clearly established constitutional right required prison
 9   officials to implement such broad policy changes. This ruling did not hold, however, that
10   individual prison officials are entitled to qualified immunity where, as here, there are
11   specific allegations made as to their personal involvement in the events.
12          Therefore, because Plaintiffs have put forth specific allegations that Bivens
13   Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano, Franco, Beans, Dunham,
14   and Domitrovich personally participated in the violation of a clearly established
15   constitutional right, the Court finds that they are not entitled to qualified immunity
16   insulating them from Plaintiffs’ Eighth Amendment claim.
17
18          For the foregoing reasons, IT IS HEREBY ORDERED:
19             1) Defendants’ Motion to Dismiss All Claims in Plaintiffs’ Fourth Amended
20                 Complaint, or, In the Alternative, Summary Judgment on Statute of
21                 Limitations Grounds is GRANTED IN PART and DENIED IN PART. (Doc.
22                 109.)
23             2) The motion is GRANTED dismissing all claims against Bivens Defendants
24                 Schied, Tinnerello, Inclan, Merrell, Nazarovich, and Davis.
25             3) The motion is DENIED as to all Eighth Amendment claims against Bivens
26                 Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano, Franco,
27                 Beans, Dunham, and Domitrovich.
28             4) The motion is GRANTED dismissing Fifth Amendment claims against


                                                 - 22 -
     Case 4:18-cv-00323-RCC Document 140 Filed 03/05/21 Page 23 of 23



 1              Bivens Defendants Islas, Ceniceros, Goodman, Yanez, Kurtz, Montano,
 2              Franco, Beans, Dunham, and Domitrovich.
 3        Dated this 3rd day of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 23 -
